Citation Nr: 1139161	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory disability to include due to chloropicrin exposure, to include pharayngitis, sinusitis, asthma, and chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for a genetic condition, to include chromosomal changes due to environmental exposures.

4.  Entitlement to an effective date prior to November 15, 2005, for an award of nonservice connected pension benefits.  

5.  Whether the reduction in the amount of nonservice connected pension benefits was proper.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to April 1965 and from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

In regards to the reduction in pension benefits, the Veteran argues that if the reduction had been implemented at the time he asked, then an overpayment would have been either avoided or reduced.  It is unclear from the record if an overpayment in benefits was made to the Veteran.  Nevertheless, this raises the potential issue of entitlement to a waiver of overpayment of pension benefits.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD and a respiratory disability, and the issue of whether the reduction in the amount of nonservice connected pension benefits was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has a genetic condition, to include chromosomal changes due to environmental exposures that had its clinical onset, increased in severity or is otherwise related to active service.  

2.  The Veteran's initial claim for nonservice connected pension benefits was received on November 15, 2005, and he was not prevented from filing an earlier claim by reason of physical or mental incapacitation. 


CONCLUSIONS OF LAW

1. A genetic condition, to include chromosomal changes due to environmental exposures, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011)

2.  The criteria for an effective date prior to November 15, 2005, for an award of nonservice connected pension benefits have not been met.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in December 2004 and March 2005, that contained all of the notification required by 38 C.F.R. § 3.159 for his claim for service connection for a genetic condition, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  

The Veteran was not provided with information regarding the assignment of effective dates or disability evaluations for this claim.  However, the Board finds that this constitutes harmless error for the following reasons.  First, the Veteran was provided this information in regards to his other service connected claims in a May 2008 letter.  Second, as the Veteran's claim will be denied, neither an effective date nor a disability evaluation will be assigned.  Therefore, the Board may proceed with the evaluation of the Veteran's claim without fear of prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran withdrew his claim for a hearing.  

At this juncture, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although a copy of the decision that awarded these benefits to the Veteran is in the claims folder, the medical records on which the decision was based have not been obtained.  However, the Board finds that it can proceed without prejudice to his claim.  The SSA decision lists each of the Veteran's current disabilities.  A genetic condition is not included.  Moreover, the Veteran did not claim a genetic condition as one of his disabilities to the SSA.  Finally, it should be stressed that the Veteran does not contend that his claimed genetic condition results in any disability.  Rather, he believes that it caused a birth defect in his son.  Therefore, based on the Veteran's own contentions, there is no possibility that a remand could be of any benefit to his claim, and the Board finds that additional development in this matter is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran has also not been afforded a VA examination of his claimed disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran has not submitted any competent evidence to show that he has a current disability or signs and symptoms of a current disability.  In fact, he does not claim to have any symptoms as a result of his alleged genetic alteration, but instead argues that this led to a birth defect in his son.  The matter of the birth defect will be further addressed below.  However, as the Veteran himself does not claim any disability as a result of a genetic alteration and as he has not submitted any competent evidence to show that a genetic alteration actually occurred, there is no basis to provide him a VA examination.  There is no indication that there is any other relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

In regards to the Veteran's claim for an earlier effective date for his nonservice connected pension, the Board notes that the notice required for nonservice connected pension benefits is not addressed by either Pelegrini or Dingess.  There is no indication that the Veteran received any information pertaining to the award of effective dates for nonservice connected pensions.  However, any deficiencies in the notification for the effective date appeals are not prejudicial to the Veteran's claim.  Even if Dingess were to be construed to apply to pension claims, the Court also held in that case that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, [VCAA] notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Furthermore, the Board finds that the outcome of the present appeal is based upon application of the law to the known facts.  The Court has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); See also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no legal basis for an earlier effective date for nonservice-connected pension benefits, a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board concludes that it may also consider the Veteran's claim for an effective date prior to November 15, 2005 for nonservice connected pension benefits without prejudice to his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection

The Veteran contends that he has developed a genetic condition as a result of environmental exposures during active service.  He does not argue that he has any symptoms from this condition, but does believe that it caused a birth defect in his child.  He argues that he is entitled to benefits based on his child's disability. 

Initially, the Board notes that except for certain conditions that have been associated with exposure to herbicides such as Agent Orange, there is no provision in law for benefits based on birth defects for the children of a Veteran.  The Veteran does not argue that he was exposed to Agent Orange, and as he did not serve in Vietnam or in certain areas along the Korean demilitarized zone, such exposure may not be presumed.  38 C.F.R. § 3.307 (2011).  Moreover, the Veteran's child does not have one of the conditions recognized by law as being associated with herbicides.  As there is no other basis for benefits, these aspects of the Veteran's contentions do not need to be addressed any further.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board finds that service connection for a genetic condition is not warranted.  The Veteran has not submitted any competent evidence to show that he has such a disability.  

The evidence submitted by the Veteran consists primarily of many different scientific articles and studies that purport to show the effects that various environmental hazards can have on the human body.  Some of these studies refer to unspecified genetic changes that can result from exposure.  He has also attempted to show that he was possibly exposed to several different toxins such as dioxin due to burning trash in Japan and chloropicrin during a riot in service.  The Veteran further argues that he may have had genetic reactions to various inoculations during service.  Finally, the Veteran has submitted medical information that establishes his son was born with a birth defect that affects his hearing.  

However, the Veteran has not submitted any medical evidence that purports to show that he personally has an acquired genetic condition to include a chromosomal change due to environmental exposures or any other basis.  Assuming for the sake of argument that the Veteran was exposed to each of the hazards to which he believes he was exposed, there is simply no competent medical evidence whatsoever that purports to show that the Veteran himself has a resulting disability.  There is no medical examination or opinion that states his son's birth defect was due to such a change.  The Veteran as a lay person is not competent to render a diagnosis or an opinion in this matter.  Moreover, as this is not a condition that has any readably observable symptoms, the Veteran as a lay person is not competent to state that he has a genetic condition.  There is simply no other evidence that does so.  Finally, even if the Veteran were to have a genetic change, he has stated that it does not result in any disabling symptoms to himself, but rather it affected his son.  In essence, the Veteran does not claim and the record does not show that he has a current disability; he has failed to meet the first requirement of service connection.  It follows that his appeal must fail.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Effective Date for Pension Benefits

The Veteran contends that he is entitled to an effective date prior to November 15, 2005 for an award of nonservice connected pension benefits.  Basically, he argues that both his health and his income had been declining for several years before he submitted his initial claim, so that he would have qualified earlier if he had realized he could apply.

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  For nonservice connected pension claims filed on or after October 1, 1984, the effective date will be the date of receipt of claim.  There are certain exceptions in cases where the Veteran was prevented from filing a claim due to his physical or mental disabilities.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

In this case, the Veteran submitted his initial claim for nonservice connected benefits on November 15, 2005.  His claim was submitted in a VA Form 21-526, on which he checked the box in Section I indicating that he was applying for pension.  He was granted pension benefits in a December 2005 rating decision.  The effective date was the November 15, 2005 date of receipt of the claim.  

A review of the record is negative for any previous unaddressed claims for pension benefits.  Furthermore, there is no evidence that the Veteran was prevented from submitted a claim for pension benefits due to physical or mental incapacitation during the one year prior to which it was determined he became permanently and totally disabled.  In fact, the record shows that the Veteran was in frequent contact with the VA during this period in regards to other claims.  He submitted a VA Form 21-526 in October 2004 on which he checked the box in Section I indicating that he 

was applying for compensation, and he failed to check the other options indicating a claim for pension or claims for both compensation and pension.  Other written communications were received from the Veteran in October 2004, January 2005, February 2005, May 2005, and September 2005.  None of these documents refer to nonservice connected pension.  Furthermore, he also submitted a claim for SSA benefits in October 2005.  Finally, the Veteran does not claim that he had a physical or mental incapacitation during this period.  He simply argues that he was unaware that he would qualify for pension benefits and, since he would have qualified if he had applied, then he should be awarded an earlier effective date.  Unfortunately, the governing regulation holds that in lieu of incapacitation, the earliest effective date is the date of receipt of the claim.  In this case, that was November 15, 2005, which is the effective date that is currently assigned.  Therefore, there is no basis for an earlier effective date for nonservice connected pension benefits.  38 C.F.R. § 3.400(b)(1)(ii)(B).  


ORDER

Entitlement to service connection for a genetic condition, to include chromosomal changes due to environmental exposures is denied. 

Entitlement to an effective date prior to November 15, 2005, for an award of nonservice connected pension benefits is denied. 


REMAND

The Veteran contends that he has developed PTSD as a result of his experiences as a military policeman (MP) while stationed in Japan in 1968.  He attributes his PTSD to two stressors.  For the first stressor, the Veteran claims that he participated in riot control when Japanese radicals tried to storm a United States military base, and that this became violent.  As for the second stressor, the Veteran states that he was the investigator in charge of the scene after a Japanese civilian was hit by a car driven by a member of the American military.  It is unclear whether this accident occurred at Camp Oji or Camp Drake.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

In this case, the Veteran was provided a VA psychiatric examination in October 2007 that diagnosed him as having PTSD.  The only two stressors noted on this examination are the riots and the investigation of the motor vehicle accident.  Additional VA treatment records have also diagnosed the Veteran with PTSD, with the riots and the motor vehicle accident the only stressors noted to have been claimed by the Veteran.  Therefore, it appears from the available evidence that the Veteran has medical evidence diagnosing the condition and a link established by medical evidence between his current symptoms and in-service stressors.  The remaining element that must be addressed is credible supporting evidence that the claimed in-service stressors occurred.

The Board notes that portions of the Veteran's personnel records have been obtained.  Furthermore, the U.S. Army & Joint Services Records Research Center (JSRRC) has been contacted.  Although these records confirm that the Veteran was an MP stationed in Japan, the JSRRC states that the history from the Veteran's unit, the 294th MP Company, does not confirm that it participated in riot control.  The Veteran has supplied newspaper and internet articles about the riots, but these also fail to mention the Veteran's unit.  The Veteran has contacted sources such as the National Personnel Records Center (NPRC) on his own, but also received the reply that historical reports do not confirm that his unit participated in riot control.  

However, both the RO and the Veteran were notified that the Army Criminal Investigation Division (CID) should be contacted in order to verify whether or not the Veteran participated in the investigation following a motor vehicle accident involving a Japanese pedestrian.  This has not been accomplished.  The Board finds that an attempt to obtain these records and verify the claimed stressor must be made.  

In addition, although portions of the Veteran's personnel records are in the claims folder, the Board notes that potentially vital documents such as the Veteran's periodic performance evaluations have not yet been obtained.  The Board finds that an attempt must also be made to obtain these records.  

In regards to the Veteran's claims for service connection for a respiratory disability, he has submitted newspaper articles that note the March 1968 rioters at Camp Oji attempted to use chloropicrin gas against the riot police.  He argues that he was exposed to this gas, and that it resulted in the development of his claimed respiratory disabilities.  

To date, the Veteran has not been provided a VA examination of his respiratory disability.  This is because there is no evidence of a chronic respiratory disability during service, and no evidence that the Veteran was exposed to any of the many toxins and other environmental hazards to which he claims to have been exposed.  However, the Board notes that if the records requested in conjunction with his claim for PTSD confirm that he participated in riot control at Camp Oji, then it is conceivable that he was exposed to the chloropicrin gas noted in the news articles.  If, and only if this is confirmed, the Veteran should be scheduled for a VA respiratory examination to determine if any of his current disabilities are the result of this exposure.  

Finally, in regards to the Veteran's appeal as to whether the reduction in the amount of nonservice connected pension benefits was proper, the Board notes that the evidence cited in the December 2008 statement of the case includes SSA payment information.  This information is not contained in the claims folder, which thwarts a proper review of the Veteran's appeal by the Board.  The SSA payment information must be obtained and placed in the claims folder.  In addition, a written paid and due audit of the Veteran's account should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command, ATTN: Records Maintenance Branch, 6010 Sixth Street, Fort Belvoir, VA 22060-5585 and request that records from the Army Criminal Investigation Division (CID) be obtained to verify whether or not the Veteran participated in an investigation of a motor vehicle accident in which a Japanese civilian was struck by an American soldier in his private vehicle between mid 1967 to April 1968 at either Camp Oji or Camp Drake.  Any replies that are obtained should be placed in the claims folder.  If the search for these records is unsuccessful, the steps taken should be documented, and all possible sources should be exhausted.  

2.  Contact the NPRC or other appropriate sources and request the remainder of the Veteran's personnel records, to specifically include all performance evaluations during the Veteran's 1967 to 1968 deployment to Japan.  If the search for these records is unsuccessful, the steps taken should be documented, and all possible sources should be exhausted.  

3.  If, and only if, any of the records requested above confirms that the Veteran's unit participated in riot control at Camp Oji during his deployment, schedule the Veteran for a VA respiratory examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the examination of the Veteran and study of the medical record, the examiner should indentify all current diagnoses of chronic disabilities of the respiratory system.  Then, the examiner should attempt to express the following opinion(s):
a) Is it as likely as not that any of the Veteran's current respiratory disabilities was incurred or aggravated as a result of chloropicrin gas during active service?  For the purposes of the opinion, it should be assumed that exposure has been corroborated.  
b) Is it as likely as not that any of the Veteran's current respiratory disabilities was incurred due to aggravated by active service? 
The reasons and bases for all opinions should be included in detail.  If the examiner finds that they are unable to express the requested opinion without resorting to speculation, the reasons and bases for this conclusion should be noted, and any evidence required to provide the requested opinion should be identified.  

4.  The RO should include in the record verification of the income the Veteran received during the years in issue.  The RO should indicate whether the income was from wages, Social Security or other sources, and in what amounts.  Copies of all documents regarding the Veteran's receipt of income during the years in issue should be incorporated into the claims file, to include the SSA income information cited in the December 2008 statement of the case. 

4.  Following completion of the above to the extent possible, the RO should set forth in the record a written paid and due audit of the Veteran's pension account for the period before and after the reduction.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, unreimbursed medical expenses, if any, as well as the amounts properly due and the maximum allowable countable income limit for each year.  The RO should indicate whether the Veteran received income, and in what amounts, during the period before and after the reduction.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran. 

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


